Title: From George Washington to Ephraim Blaine, 14 February 1781
From: Washington, George
To: Blaine, Ephraim


                        
                            Sir,
                             14 February 1781
                        
                        I shall set out in a day or two for Rhode Island. The command in my absence will devolve upon Major General
                            Heath—I am to desire you will do every thing in your power without delay to throw into the garrison of West Point a supply
                            of provisions for several weeks that it may be subject to no accident from a sudden investiture—This I regard as of
                            for much importance, that I hope you will omit nothing practicable towards affecting it and I have written to the Qr Mr
                            General to give you all the assistance of which you may stand in need.
                        You will also pay the closest attention to every object by which the future supply of the army may be
                            promoted. Given at Head Quarters New Windsor February 14. 81.
                    